Citation Nr: 1019886	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  09-38 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for cause of death



REPRESENTATION

Appellant represented by:	Thomas DeBuys, Attorney at Law



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1954 to June 
1956.  He died in July 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2008 rating decision of the 
Pittsburgh Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA).   The rating decision 
denied the Appellant's claim for service connection for the 
Veteran's cause of death, noted that (because of her level of 
income) she was ineligible for a death pension, and denied 
entitlement to accrued benefits (on the basis that the 
Veteran's claim of entitlement to an increased rating for his 
service-connected stomach disability, and claim of 
entitlement to service connection on a secondary basis for a 
liver disability, were received subsequent to his death).

As an initial matter, the Appellant is not presently  
contesting denial of entitlement to a death pension or the 
denial of entitlement to accrued benefits, but is instead 
disagreeing with the determination that the Veteran's cause 
of death was not service-connected in order to pursue 
entitlement to dependency and indemnity compensation (DIC) 
benefits.  However, the Appellant's counsel wrote to VA in 
March 2009, stating that her income exceeded the maximum 
annual death pension limit set by law and implying both that 
she was no longer pursuing her claim and that the Veteran's 
18 year old surviving child now was seeking entitlement to 
DIC benefits.  

As clarification the Board notes that entitlement to DIC 
benefits and entitlement to death pension are separate 
benefits - although the Appellant's income may not qualify 
her for receipt of a death pension, she remains a proper 
claimant for dependency and indemnity compensation under 38 
U.S.C.A. § 1310.  However, pursuant to 38 U.S.C.A. § 1317,  
no individual eligible for DIC benefits may also receive 
death pension benefits.

The March 2009 letter from Appellant's counsel reflects that 
a contested claim might exist under 38 C.F.R. § 20.3(p) since 
he did not actually withdraw (see 38 C.F.R. § 20.204) the 
Appellant's claim of entitlement to DIC benefits and 
indicated that the Veteran's daughter wished to apply for the 
same benefits.  Since the intentions of the Appellant and her 
counsel remain unclear, the RO and/or Appeals Management 
Center (AMC) must seek clarification as to her wishes.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the Appellant if further action is 
required.


REMAND

The Appellant claims entitlement to Dependency and Indemnity 
Compensation (DIC) based on service connection for the 
Veteran's cause of death, identified as liver failure.  The 
RO denied entitlement to service connection for cause of 
death on the basis that there was insufficient medical 
evidence of a relationship between any cause of death and the 
Veteran's service-connected stomach disability.

The Board finds that further development is necessary before 
the Board can conduct appellate review of the claim on 
appeal.  See 38 C.F.R. § 3.159(c)(4) (2009).

In the context of a claim for DIC benefits, as in the present 
case, appropriate notice from the RO to the Appellant must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  Although the RO 
mailed the Appellant a letter dated September 2008, 
explaining the evidence and information required to generally 
substantiate a DIC claim, the letter did not include a 
statement of the conditions for which the Veteran was service 
connected at the time of his death.  On remand, the Appellant 
should be supplied with notice in accordance with Hupp.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must determine whether 
or not the Appellant wishes to continue 
her appeal for service-connected DIC 
benefits:

a.	If not, the RO/AMC must 
provide her with instructions as 
to the submission of a withdrawal;

b.	If so, the RO/AMC must afford 
the Appellant an additional 
opportunity to submit any 
information that is not evidenced 
by the current record.  

2.  Concurrent with the above directed-
development, the RO/AMC must provide the 
Appellant with notice that meets the 
requirements of Hupp (cited to above in 
regard to the need to inform a DIC 
claimant of (1) a statement of the 
conditions, if any, for which the 
Veteran was service connected at the 
time of death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service connected).

3.  Following the above actions, the 
RO/AMC will review and readjudicate the 
Appellant's claim.  If the benefit sought 
remains denied, the Appellant should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


